In this case the trial Court rendered judgment in favor of plaintiff in the sum of Three Thousand ($3,000) Dollars, with legal interest thereon from date of judicial demand until paid, together with all costs. In spite of the fact that it is apparent on the face of the judgment of the district Court that the same exceeds the jurisdictional amount of the Court of Appeal, the defendant directed and perfected an appeal to this Court.
Motion to dismiss has been filed by plaintiff-appellee. In a memorandum brief filed by counsel for defendant-appellant it is stated that counsel directed the appeal to this Court in error, under the impression that the amount of the judgment was $2,000 rather than $3,000. For this reason, counsel requests that the appeal be transferred to the Supreme Court.
In consideration of these facts, it is ordered that this appeal be transferred to The Honorable the Supreme Court of the State of Louisiana; that appellant be allowed a period of sixty (60) days, from and after the date when this decree shall become final, within which to effect the transfer and perfect his appeal to the said Supreme Court, failing which action within the period specified this appeal shall stand dismissed. Costs of this proceeding are assessed against defendant-appellant, and all other costs shall await final determination of this suit.
KENNON, J., takes no part.